WOODLEY, Judge.
The complaint and information filed after the effective date of Art. 408a, Vernon’s Ann. C.C.P., charged two separate violations of the liquor laws in a dry area. Appellant was found guilty under Count 1 for the sale of whisky and assessed a fine of $150; and under Count 2 was convicted for possession of whisky, vodka and beer for the purpose of sale, and assessed a fine of $300.
Motion to quash the information was filed, directing attention to the new statute (Art. 408a, Vernon’s Ann.C.C.P.) providing that not more than one misdemeanor offense may be charged in the same complaint, information or indictment. The motion was overruled.
The trial court erred in overruling the motion to quash. Unless waived, the statute is mandatory. Hill v. State, Tex.Cr. App., 332 S.W.2d 579.
The judgment is reversed and the cause remanded.